             Case 8:17-cr-00472-PX Document 488 Filed 07/29/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA,                    )
                                             )
Plaintiff,                                   )
                                             )
        v.                                   )      CASE NO. 8:17-cr-00472-PX
                                             )
DAWN J. BENNETT,                             )      Sentencing Date: July 31, 2019
                                             )
Defendant.                                   )
                                             )
                                             )

       DEFENDANT DAWN J. BENNETT’S NOTICE OF LETTER OF SUPPORT

        Dawn J. Bennett, through undersigned counsel, respectfully submits the attached letter in

support of Ms. Bennett from the Hon. Nancy Gertner (Ret.).




                                                    Respectfully submitted,


DATED: July 29, 2019                                 /s/ Jonathan S. Jeffress
                                                    Jonathan Jeffress
                                                    William E. Zapf
                                                    KaiserDillon PLLC
                                                    1099 14th Street, NW
                                                    8th Floor West
                                                    Washington, DC 20005
                                                    T: (202) 640-2850
                                                    F: (202) 280-1034
                                                    wzapf@kaiserdillon.com
                                                    jjeffress@kaiserdillon.com

                                                    Counsel for Dawn J. Bennett
         Case 8:17-cr-00472-PX Document 488 Filed 07/29/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on the date listed below I electronically filed the foregoing with the

Court using the CM/ECF system, which sent notification of such filing to counsel of record.



Dated: July 29, 2019                                  /s/ Jonathan S. Jeffress
                                                      Jonathan S. Jeffress




                                                 2
